REPUBLIQUE DE GUINEE
Travail — Justice — Solidarité

MINISTERE DES MINES ET DE LA GÉOLOGIE

AMENDEMENT NO. À

ATLA

CONVENTION DE BASE
ENTRE
LA REPUBLIQUE DE GUINEE
ET
GUINEA ALUMINA CORPORATION LTD
ET

GLOBAL ALUMINA (« GLOBAL »)

POUR LA CONSTRUCTION ET L'EXPLOITATION D’UNE USINE D’ALUMINE 4
SANGAREDI

4 y VW
Amendement No. 1 à la

CONVENTION DE BASE

ENTRE :

L LA REPUBLIQUE DE GUINEE, représentée par Son Excellence Dr Ahmed Tidjane
Souare, Ministre des Mines et de la Géologie (ci-après dénommée “L’Etat”},

De première part,

2. GUINEA ALUMINA CORPORATION LTD (“GAL”), société privée immatriculée
aux Îles Vierges Britanniques, dont le siège social est situé P.O. Box 3152, Road Towr,
Tortola, Iles Vierges Britanniques représentée par Monsieur K. Karjian dûment habilité à cet
effet (ci-après dénommée “l'Investisseur” où “GAC”),

De seconde part;

3. La société dont le nom commercial est GLOBAL ALUMINA, société de droit
cauadien immatriculée à New Brunswick, une société holding, dûment constituée selon les lois
du Canada, dont les actions sont cotées à la Bourse de Toronto (Venture Exchange) et dont le
sigle est GPC.U et le siège social est World headquarters, 44 Chipman Hill, 10% Floor, P.O.
Box 7289, Saint John, New Brunswick E2L 486, Canada, réprésentée par son président et
CEO, Monsieur Bruce J. Wrobel dûment habilité à cet effet (ci-après dénommée
“GLOBAL”),

da y

ls
De troisième part,

DECLARATIONS PRELIMINATRES

ATTENDU QUE :

- L’Etat et l’Investisseur ont signé le 15 octobre 2004 une Convention de Base pour la
réalisation et l'exploitation d’une usine d’alumine à Sangarédi afin de valoriser les
immenses ressources en bauxite de cette région (la « Convention de Base ») ;

- Dans le souci de préserver les intérêts de la Guinée et de permettre à l’Investisseur de
développer rapidement le Projet dans les meilleures conditions possibles, les parties sont
convenues d’amender diverses dispositions de la Convention de Base ;

= IL est expressément précisé que les termes commençant par une majuscule aux
présentes qui ne seraient pas définis aux termes des présentes auront la signification qui
est donnée à chacun d’eux dans la Convention de Base.

Article 1.

La Concession Minière visée à l’article 3 de la Convention de Base, fera l’objet d’un décret
qui précisera les coordonnées de cette Concession.

Article 2.

Le premier paragraphe de l'Article 34.2.1 est modifié de la manière suivante :

«Sous réserve et sans préjudice des dispositions de l'Article 34.2.2 ci-après, la durée de la
présente Convention concernant la construction, la gestion er l'exploitation de la Raffinerie
est fixée à soïxante-quinze (75) ans (la « Période Contractuelle »).

Les autres paragraphes de l’Article 34.2.1 de la Convention de Base demeurent mchangés.
Article 3.

L'Article 13.1 de la Convention de Base est modifié de la manière suivante :

« Au plus tard le Ier septembre 2005, l'Etat pourra faire une offre à GLOBAL pour
acquérir, auprès de GLOBAL, un nombre d'actions ordinaires de GLOBAL, correspondant
à uhe participation initiale de dix pour cent (10)%, et une participation additionnelle de

cing pour cent (5%) dems GLOBAL. Ces acquisitions se feront aux conditions du marché et
ne devront pas affecter défavorablement la levée des financements par l’Investisseur pour les

dy
besoins du Projet ; en outre, la détention d'actions par l'Etat ne devra en aucun cas affecter
les gestion et l'administration de l'Investisseur ou de toute autre structure de gestion mise
en place pour les besoins du Projet. .

L'Etat et GLOBAL arrêteront d'un commun accord les mécanismes pouvant être utilisés
pour réaliser ces acquisitions ».

Asticle 4.

L’Article 19 (19.1 et 19.2 inclus) de la Convention de Base est remplacé par les dispositions
suivantes :

« Arfcle 19: Indemnisation

19.1: Sous réserve et sans préjudice des dispositions des Articles 34.2.2, 34.3.3, 37 et
38, toute Partie qui causerait un préjudice à une autre Partie dams le cadre de la présente
Convention et/ou du Contrat d'Infrastructure, sera tenue d’indemmniser la Partie non
défaillante du préjudice subi du fait de la Partie défaillante (même si le préjudice subi
résulte d'un non respect des dispositions des présentes qui ne donnerait pas lieu à résiliation
de la présente Convention et/ou du Contrat d'Infrastracture).

19.2: L'indemnisation par la Partie défaillante devra couvrir l'intégralité du
Dommage subi {x l'Indemnisation »). Le terme « Dommage » recouvre tout préjudice direct
et indirect, matériel ou immatériel comprenant en particulier la valeur de remplacement des
Actifs perdus par l'Investisseur (Si l'Etat est la Partie défaillante), ou par Etat si
(l'Investisseur est la Partie défaillante) tous les coûts, pertes d'exploitation et de profits
actuels et futurs jusqu'au terme de la présente Convention, tous coûts, dépenses, intérêts et
honoraires d'avocats, de conseillers juridiques et d'experes et autres débours encourus par
la Partie ayant subi le dommage.

Les articles 19.3 et 19.4 demeurent inchangés

L’Article 19.5 de la Convention de Base devient le nouvel Article 34,3.3 de la Convention de
Base. :

En outre, la référence à ce nouvel Article 34.3.3 s’ajoute à l’éaumération des Articles figurant
aux Articles 34.3.1 commençant avec l°Article 19 (premier et deuxième paragraphes) et 34.3.2

(premier paragraphe).
Article 5.

Le premier paragraphe de l'Article 28.3 de la Convention de Base est modifié de la manière
suivante :

« À compter du premier exercice fiscal suivant la Date de Démarrage de la Production
Commerciale, la Société sera assujettie à une texe minière sur la bauxite transformée en
alumine à sa sortie de stock, égale à cing pour cent (5%) calculée sur la valeur FOB bauxite

CBG à la date des présentes.»
Le reste de Article 28.3 de la Convention de Base demeure inchangé.
Article 6.

Le premier paragraphe de l'Article 29 est modifié de la manière suivante :

<'Investisseur, ses fournisseurs et Sous-traîtemts directs, seront exonérés de tout Impôt
pendant une période de quinze (15) ans à compter de la Date de Démarrage de la Production
Commerciale, à l'exception des Impôts visés aux Articles 28.1 à 28.3 ci-dessus et de la taxe
forfaitaire amuelle visée à l'Article 29.1 ci-dessous.

Le second paragraphe de l'Article 29 de la Convention de Base demeure inchangé.
Article 7.

Le premier paragraphe de l'Article 29.1 de la Convention de Base est modifié de la manière
suivante : |

«29.1. : Impôt sur les bénéfices industriels et commerciaux (BIC)

La Société acquiftera l'impôt BIC au taux de 35% à compter du premier exercice fiscal
Suivant l'expiration de la période de quinze (15) ans à compier de la Date de Démarrage de
la Production Commerciale mentionnée ci-dessus.

Durant cette période de quinze ans (15) ans, la Société paiera une taxe forfaitaire cnmuelle
selon les modalités suiventes :

&) 5.000.000 millions de US dollars (cinq millions de US dollars) par an durant chacun

des cinq premiers exercices fiscaux suivant la Date de Démarrage de la Production
Commerciale,

(&) 8.000.000 millions de US dollars (huit millions de US dollars) par an durant les cinq
exercices fiscaux suivant la fin des cinq exercices visés au (i) ci-dessus,

(Gi) 12.500.000 US dollars (douze millions cinq cent mille US dollars) par an durant les
cing exercices fiscaux suivant la fin des cinq exercices fiscaux visés au (ü} ci-dessus,

Chacun de ces paiements de taxe forfaitaire annuelle sera considéré comme une charge
déductible pour le calcul des bénéfices imposables et assimilé à un amortissement réputé
différé qui pourra être imputé sur les bénéfices comme indiqué à l'Article 29.1.2 de cette
Convention. »

Article 8.

Le deuxième paragraphe de l’Article 30.1 de la Convention de Base est modifié de la manière
suivante :

« Toutefois, les biens mentionnés ci-dessus seront assujettis au paiement, aux Autorités
Douanières, d'une taxe d'enregistrement, au taux de 0,5% de la valeur CAF des biens
importés, cette taxe étant plafonnée à 100.000 US dollars (cent mille US dollars). »

Le premier et le troisième paragraphes de l’Article 30.1 de la Convention de Base demeurent
inchangés.

Le présent Amendement No. 1 fera partie intégrante de la Convention de Base et entrera en
vigueur simultanément à la Convention de Base.

Fait à -Canats. ie /& Mai 2005

POUR LA REPUBLIQUE POUR GAC
DE GUINEE

Par l’Administrateur

Par le Ministre de l'Ecômx POUR GLOBAL
Des Finances ] ( É s
pl S
N (GA Par le Président et Chief Égétitive

Officer (CEO)

ADS
ARS Cas
